Citation Nr: 0937942	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  08-11 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUES



1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus. 



ATTORNEY FOR THE BOARD


S. Armstrong, Law Clerk





INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1967 to April 1971. These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a September 2007 
rating decision of the Boise, Idaho Department of Veterans 
Affairs (VA) Regional Office (RO). The Veteran requested a 
hearing before a Decision Review Officer; he failed to appear 
for such hearing scheduled in June 2008. 


FINDINGS OF FACT

1. A hearing loss disability of either ear was not manifested 
in service; sensorineural hearing loss (SNHL) was not 
manifested to a compensable degree in the Veteran's first 
postservice year; and the preponderance of the evidence is 
against a finding that his current bilateral hearing loss 
disability is related to his service or to any event therein.  

2. Tinnitus was not manifested in service, and the 
preponderance of the evidence is against a finding that the 
Veteran's current tinnitus is related to his service or to 
any event therein. 


CONCLUSIONS OF LAW

1. Service connection for bilateral hearing loss is not 
warranted. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.385 (2009).

2. Service connection for bilateral tinnitus is not 
warranted. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2009). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000(VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The VCAA 
applies to the instant claims.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative 
of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002). Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to 
provide. 38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)). 
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was advised of VA's duties to notify and assist 
in the development of the claims prior to the initial 
adjudication of his claims.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006). A May 2007 letter explained the 
evidence necessary to substantiate his claims, the evidence 
VA was responsible for providing, and the evidence he was 
responsible for providing. In compliance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), it also informed the 
Veteran of disability rating and effective date criteria. He 
has had ample opportunity to respond/ supplement the record. 

The Veteran's pertinent service treatment records (STRs) and 
post-service treatment records have been secured. The RO 
arranged for a VA examination in September 2007. The Veteran 
has not identified any pertinent evidence that remains 
outstanding. VA's duty to assist is met.  


B.	Factual Background

The Veteran's DD 214 reflects that the civilian equivalent of 
his military occupation specialty is electrician. 

The Veteran's STRs, including his service entrance and 
separation examination reports, are silent for complaints, 
findings, treatment, or diagnoses relating to tinnitus or 
hearing loss. 

On July 1967 service entrance examination, puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
0 (10)
0 (10)
5 (15)
5 (10)
LEFT
5 (20) 
0 (10)
0 (10) 
5 (15) 
10 (15)


[The figures in parentheses represent ISO (ANSI) units and 
are provided for data comparison purposes.] 

On March 1971 separation examination, puretone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
0
LEFT
15
5
5
15
10

December 2002 VA medical records note the Veteran had ringing 
in both ears on and off for one month.

A January 2006 reproduction of a September 2005 Institute of 
Medicine report on "noise-induced hearing loss and tinnitus 
associated with military service . . ." is included in the 
record. The study findings include the fact that "[t]here 
was no scientific basis for delayed onset noise-induced 
hearing loss, i.e. hearing normal at discharge and causally 
attributable to military noise exposure 20-30 years later." 
On September 2007 VA audiological evaluation, puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
50
60
LEFT
10
15
45
55
55

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 100 percent in the left ear. The 
diagnosis was "moderately severe mid to high frequency 
sensorineural hearing loss bilaterally with excellent word 
recognition." The examiner opined that "[the Veteran's] 
current hearing loss and tinnitus are less likely than not 
due to active duty noise exposure." The examiner noted 
recreational noise exposure including hunting and target 
shooting with ear protection. The examiner also noted the 
Veteran reported tinnitus "for the last 5 years."

In his May 2007 Statement in Support of Claim (SISC), the 
Veteran stated that he was "an aviation electrician for 3 
years" and "around loud [j]et engines the whole time. Nine 
months on the flight deck of the USS Ranger in the Gulf of 
Tonkin, Vietnam." 

In his October 2007 notice of disagreement (NOD) the Veteran 
stated he had hearing problems his entire adult life but 
"never followed up on it until the ringing in my ears 
started five years ago." He claimed that his enlistment and 
discharge audiometry showed a hearing loss; he noted that 
puretone thresholds at 6000 hertz were not considered. 

C.	Legal Criteria and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110. In order to establish 
service connection for a claimed disability, there must be: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability. Hickson v. 
West, 12 Vet. App. 247, 253 (1999). The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value. Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Service incurrence or aggravation of organic disease of the 
nervous system (to include SNHL) may be presumed if such is 
manifested to a compensable degree within a year of a 
Veteran's discharge from service. 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309. 

Hearing loss disability is defined by regulation. For the 
purpose of applying the laws administered by VA, impaired 
hearing is considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent. 38 C.F.R. § 3.385. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied. Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to these appeals. Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-
81 (Fed. Cir. 2000) (holding that VA must review the entire 
record, but does not have to discuss each piece of evidence). 
Hence, the Board will summarize the relevant evidence where 
appropriate and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claims. 

	Bilateral Hearing Loss

It is not in dispute that the Veteran now has a bilateral 
hearing loss disability, as such is shown by puretone 
threshold testing on September 2007 VA audiological 
evaluation.  It is also adequately shown (and not in dispute) 
that by virtue of his occupation in service and duty 
assignments, the Veteran was exposed to high levels of noise 
trauma.  However, a hearing loss disability was not 
manifested in service, and there is no evidence that SNHL was 
manifested in the first year following the Veteran's 
discharge from active duty.  Consequently, service connection 
for a hearing loss disability of either ear on the basis that 
such disability became manifest in service and persisted, or 
on a presumptive basis (for SNHL as an organic disease of the 
nervous system under 38 U.S.C.A. § 1112) is not warranted.  

Under these circumstances, what is required to establish 
service connection for the hearing loss disability is that 
there must be competent evidence that relates the veteran's 
hearing loss disability to his service/noise trauma therein.  
The only competent (medical opinion) evidence that directly 
addresses this matter is the report of the September 2007 VA 
audiological evaluation, when the examiner opined that the 
Veteran's hearing loss disability was "less likely than 
not" due to active duty noise exposure.  The rationale for 
the opinion was that the current hearing loss disability was 
only moderately severe with excellent word discrimination, 
and that the Veteran also had postservice noise exposure.  As 
the opinion was by a medical professional competent to 
provide it, cites pertinent evidence, and explains rationale, 
it is probative evidence in this matter; as there is no 
competent evidence to the contrary, it is persuasive.  

The Veteran appears to be arguing that a hearing loss 
disability was noted at separation.  The audiometry at 
separation indicates otherwise, as it does not reflect a 
hearing loss disability (as defined by the governing 
regulation, i.e., 38 C.F.R. § 3.385).  The Veteran is 
competent to provide lay evidence as to his observation of 
his hearing loss (See Layno v. Brown, 6 Vet. App. 465, 470 
(1994)); however, he is not competent to establish by his own 
statements/testimony that his hearing loss is related to his 
service/noise trauma therein, as that is a medical question, 
and he is a layperson, lacking the requisite expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). 

The Veteran also alleges that somehow it was error for VA to 
not have considered puretone thresholds at 6000 hertz.  As is 
noted above, the frequencies considered for determining 
whether or not there is a hearing loss disability specified 
in governing regulation (38 C.F.R. § 3.385).  [It is also 
noteworthy, incidentally, that the puretone thresholds at 
6000 hertz on separation examination (5 decibels, right ear 
and 15 decibels, left) do no reflect loss of hearing.  

While the Veteran reports he has had a hearing loss since 
service, the first clinical notation of such is in 2002, more 
than 30 years after service. A lengthy time interval between 
service and the first postservice clinical notation of 
complaints or symptoms associated with a disability for which 
service connection is sought is of itself a factor for 
consideration against a finding that such disability is 
related to service. See Maxson v. Gober, 230 F.3d. 1330, 1333 
(Fed. Cir. 2000) (in a claim alleging that a disability was 
aggravated by service). 

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim.  
Therefore, the benefit of the doubt rule does not apply; the 
claim must be denied. 

	Tinnitus 

The Veteran alleges he has tinnitus as a result of his 
exposure to noise trauma in service by virtue of his service 
on the deck of an aircraft carrier.  It is not in dispute 
that he now has tinnitus, and that by virtue of his service 
on an aircraft carrier was likely exposed to high levels of 
noise in service.  However, as tinnitus was not noted in 
service, service connection for such disability on the basis 
that it became manifest in service and persisted is not 
warranted.  

Consequently, what is required to establish service 
connection for the Veteran's tinnitus is competent evidence 
of a nexus between such disability and the Veteran's 
service/noise trauma therein.  See Hickson, 12 Vet. App. at 
253.  There is no such evidence in the record.  The only 
competent evidence that addresses this matter, the report of 
the September 2007 VA audiological evaluation notes the 
examiner's opinion that "[the Veteran's] current tinnitus 
[is] less likely than not due to active duty noise 
exposure."  For rationale the examiner cites to supporting 
evidence, i.e., the normal service separation examination, 
and the fact that the Veteran had intervening postservice 
noise exposure.  As the examiner is a medical professional, 
she is competent to offer the opinion, and it is probative 
evidence in this matter.  As there is no competent evidence 
to the contrary, it is persuasive.   

While the Veteran is competent to report/testify that he 
experiences tinnitus, see Espiritu, 2 Vet. App. at 494, he is 
not competent to relate it to service by his opinion, as that 
is a medical question, and he lacks the requisite expertise.   

It is also noteworthy that when tinnitus was first clinically 
reported, it was noted that the Veteran reported tinnitus 
"for the last 5 years" , and that December 2002 VA medical 
records note his report of ringing in both ears on and off 
for one month.  As was noted above, a lengthy time interval 
between service and the initial postservice clinical 
manifestation or notation of a disability for which service 
connection is sought is, of itself, a factor for 
consideration against a finding of service connection.  See 
Maxson, 230 F.3d. at 1333. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim seeking service 
connection for tinnitus, and that such claim must be denied. 



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


